DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image forming portion” in claim 1; “communication portion”, “permitting portion” in claim 4; “display portion” in claims 5-6; “image forming portion” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Image forming portion - the image forming apparatus 1 includes an apparatus main assembly 1a incorporating therein an image forming unit 11 as an image forming portion for forming an image on a recording material, paragraph 34. Thus, sufficient structure exactly pointing to what is considered as image forming portion should be recited for performing the claimed function.
Communication portion - the image forming apparatus 1 is provided with a wireless LAN communication portion 5 for carrying out wireless LAN communication (wireless communication) with the portable terminal 6, paragraph 47. Thus, sufficient structure exactly pointing to what is considered as communication portion should be recited for performing the claimed function.
Permitting portion – CPU 7 or controller 3 permits or not permits, paragraphs 62, 66. Thus, sufficient structure exactly pointing to what is considered as permitting portion should be recited for performing the claimed function.
Display portion – The operating panel 2 includes an operation display portion 20a capable of not only displaying information but also inputting information, paragraph 38. Thus, sufficient structure exactly pointing to what is considered as display portion should be recited for performing the claimed function.
 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe, US 2018/0314477 in view of Funakawa, US 2013/0083344.
image forming apparatus 12, fig. 1, and paragraph 26) comprising: 
an image forming portion (image forming unit 134, fig. 2) capable of forming an image on a sheet on the basis of image data (paragraph 32, image forming unit prints image on recording medium) sent from a portable terminal (user terminal 200, fig. 1) and received through wireless communication (printer 12 and terminal 200 communicate via wireless communication and receive/transmit data to be printed by printer 12, paragraphs 35, 40); 
a display panel (display 132 with touch panel 130, fig. 2) configured to display a reading image (code image 112, fig. 5) which includes information for permitting wireless communication with said image forming apparatus and which is readable by a camera (camera 214 of user terminal, fig. 3) of the portable terminal (paragraphs 54-62, note that code image 112 is displayed on display of printer which is read by camera of terminal 200 to establish a wireless connection);
 and a controller (CPU 122, fig. 2) capable of executing an operation in a first mode (second state) in which said display panel is turned on in a state that said image forming apparatus waits for the near field wireless communication (NFC, paragraphs 102, 120) with the portable terminal (in second state wireless communication is allowed and power is supplied to unit 114 and where display is turned on to display the code image 112 and printer waits for user terminal 200 to read that code image with its camera to establish a wireless connection, paragraphs 49-52, 55-62)

first state) in which electric power consumption is smaller than electric power consumption in said first mode (in first state, power is stopped to wireless unit 114, hence power consumption is smaller is first state compared to second state where power is supplied, paragraphs 48, 52, 69) and in which said display panel displays turned off image (paragraph 52, fig. 4, image 130 is displayed showing wireless communication off image on display 132), 
wherein said controller (CPU 122) causes said display panel (display 132) to display said reading image (code image 112, fig. 5) in response to restoration from said second mode to said first mode (when state is shifted, the code image as displayed in fig. 5 is displayed on display 132, paragraphs 52-62, 69).
Watabe fails to explicitly disclose that in an operation in a mode where electric power consumption is smaller than electric power consumption in another mode and in which display panel is turned off.
However, Funakawa teaches in an operation in a mode (power saving mode) where electric power consumption is smaller than electric power consumption in another mode (normal mode) and in which display panel is turned off (paragraph 20, claim 12, power consumption is smaller is power saving mode and where power supply to display unit is turned off).
Watabe and Funakawa are combinable because they both teach having image forming apparatuses with different power states.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe with the teachings of Funakawa for the benefit of detecting a user operation with respect to the 
Regarding claim 2, Watabe in view of Funakawa further teaches a power supply capable of supplying electric power to portions of said image forming apparatus (Watabe, paragraphs 48-49, power supply is cut off or not cut off to unit 140; Funakawa, power is supplied to detecting unit but not display unit, paragraph 20), wherein in said first mode, the electric power is supplied from said power supply to said display portion (Funakawa, power is supplied to display in normal mode, paragraph 83), and in said second mode, the electric power is not supplied from said power supply to said display portion (Funakawa, power is not supplied to display in saving mode, paragraphs 20, 83-85).
Watabe and Funakawa are combinable because they both teach having image forming apparatuses with different power states.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe with the teachings of Funakawa for the benefit of effectively conserving power consumption by having display off in power saving mode when no user or operations are detected as taught by Funakawa at paragraphs 83-85.
Regarding claim 3, Watabe in view of Funakawa further teaches a human sensor (human sensor 160) capable of detecting presence of a person in a predetermined region on a periphery of said image forming apparatus (Funakawa, paragraph 67, human is detected), wherein said controller restores an operation mode of said image forming apparatus from said second mode to said first mode in a case that said human sensor when human is detected, image forming apparatus 1 is restored from power saving mode to the normal mode, paragraphs 67, 83, 94).
Watabe and Funakawa are combinable because they both teach having image forming apparatuses with different power states.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe with the teachings of Funakawa for the benefit of effectively “detect a user in a prescribed detection range. When a user is detected by human detection sensor 160, CPU 100 causes image forming apparatus 1 to make a transition to the normal mode” at paragraph 85.
Regarding claim 4, Watabe further discloses a communication portion (short distance communication unit 142) configured to communicate with a portable terminal (user terminal 200) through near field wireless communication slower in communication speed than the wireless communication (NFC connection is established between printer and user terminal, paragraphs 102-110 where it is well-known in the art that wireless communication is always faster than NFC (i.e. US 2014/0293327, paragraph 24)); a permitting portion (CPU 122) configured to permit the wireless communication with the portable terminal on the basis of the near field wireless communication by said communication portion (paragraph 109, when the short distance wireless communication is started between the image forming apparatus 12 and the user terminal 200, connection information for wireless communication is transmitted from the image forming apparatus 12 to the user terminal 200 by short distance wireless communication. The user terminal 200 automatically establishes wireless communication connection with the image forming apparatus 12 in accordance with the connection information for wireless communication which is received).
Regarding claim 6, Watabe further discloses an operating panel including said display portion (display 132 with touch panel 130, fig. 2, paragraph 28) through which an operator is capable of inputting information by a touch operation (paragraphs 53, 59, When the connection icon 102 is touched (selected), the connection guide screen 110 as illustrated in FIG. 5 is displayed on the display 132 of the image forming apparatus 12) and including an antenna configured to carry out the near field wireless communication with the portable terminal (paragraphs 35, 40, 122, wireless, near range communication is performed using antenna).
Regarding claim 7, Watabe discloses an image forming apparatus (image forming apparatus 12, fig. 1, and paragraph 26) comprising: 
an image forming portion (image forming unit 134, fig. 2) capable of forming an image on a sheet on the basis of image data (paragraph 32, image forming unit prints image on recording medium) sent from a portable terminal (user terminal 200, fig. 1) and received through wireless communication (printer 12 and terminal 200 communicate via wireless communication and receive/transmit data to be printed by printer 12, paragraphs 35, 40); 
an operating panel including a display panel (display 132 with touch panel 130, fig. 2, paragraph 28) (code image 112, fig. 5) which includes information for permitting wireless communication with said image forming apparatus and which is readable by a camera (camera 214 of user terminal, fig. 3) of the portable terminal (paragraphs 54-62, note that code image 112 is displayed on display of printer which is read by camera of terminal 200 to establish a wireless connection), and including an paragraphs 53, 59, When the connection icon 102 is touched (selected), the connection guide screen 110 as illustrated in FIG. 5 is displayed on the display 132 of the image forming apparatus 12); 
and a controller (CPU 122, fig. 2) capable of executing an operation in a first mode (second state) in which said display panel is turned on in a state that said image forming apparatus waits for the near field wireless communication (NFC, paragraphs 102, 120) with the portable terminal (in second state wireless communication is allowed and power is supplied to unit 114 and where display is turned on to display the code image 112 and printer waits for user terminal 200 to read that code image with its camera to establish a wireless connection, paragraphs 49-52, 55-62);
and an operation in a second mode (first state) in which electric power consumption is smaller than electric power consumption in said first mode (in first state, power is stopped to wireless unit 114, hence power consumption is smaller is first state compared to second state where power is supplied, paragraphs 48, 52, 69) and in which said display panel displays turned off image (paragraph 52, fig. 4, image 130 is displayed showing wireless communication off image on display 132), 
 wherein said controller causes said display panel to display said reading image by a single operation (touch operation) performed by the operator on an initial screen (screen as shown in fig. 4) of said display portion when an operation mode of said image forming apparatus is restored from said second mode to said first mode (when state is shifted, the code image as displayed in fig. 5 is displayed on display 132, paragraphs 52-62, 69).

However, Funakawa teaches in an operation in a mode (power saving mode) where electric power consumption is smaller than electric power consumption in another mode (normal mode) and in which display panel is turned off (paragraph 20, claim 12, power consumption is smaller is power saving mode and where power supply to display unit is turned off).
Watabe and Funakawa are combinable because they both teach having image forming apparatuses with different power states.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe with the teachings of Funakawa for the benefit of detecting a user operation with respect to the entire surface of operation area and thereby cancelling power-saving mode without increasing the size of the apparatus as taught by Funakawa at paragraph 8.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe, US 2018/0314477 in view of Funakawa, US 2013/0083344 as applied in claim 1 above and further in view of Goto et al., US 2017/0208427.
Regarding claim 5, Watabe further discloses display portion displays, together with said reading image, so as to carry out near field wireless communication with the portable terminal (paragraphs 53-60, 102-106, code image 112 is displayed to enable wireless communication between printer and user terminal).

However, Goto teaches displaying together with reading image (image 1902, fig. 19), an image indicating a position where portable terminal is held over display portion so as to carry out near field wireless communication with the portable terminal (as shown in figs. 7, 17, 20 indicating a position where portable terminal is held near display of apparatus needed for NFC (NFC, paragraphs 86, 132) communication).
Watabe and Funakawa are combinable with Goto because they both teach having image forming apparatuses with detection techniques.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe and Funakawa with the teachings of Goto for the benefit of for reducing variation in the intensity of received radio waves by obtaining an appropriate correction value as taught by Goto at paragraph 0008.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe, US 2018/0314477 in view of Funakawa, US 2013/0083344 as applied in claim 7 above and further in view of Sugimoto, US 2016/0370929.
Regarding claim 8, Watabe further discloses wherein said single operation is a touch operation (touch operation as taught by Watabe in paragraph 53).
Watabe with Funakawa fails to teach that touch operation is a swipe operation.

Watabe and Funakawa are combinable with Sugimoto because they both teach having image forming apparatuses with displaying techniques.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Watabe and Funakawa with the teachings of Sugimoto for the benefit of giving user the flexibility for inputting information to the operation display unit 160 by using various motions (gestures) with a finger as taught by Sugimoto at paragraph 62.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baba, US 2014/0104636 – teaches detecting human approaching the printing apparatus and shifting power supply states.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672